TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00028-CV


Stuart Thomas Gerstacker, Appellant

v.

Kimberly Ann Gerstacker, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-06-003629, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	After a number of delays in obtaining a complete record, appellant's brief was due
May 18, 2011.  On June 22, we sent appellant a letter stating that his brief was overdue.  We asked
appellant to file his brief and a motion for extension of time no later than July 5, warning that no
further extensions would be granted and that his failure to file the brief would result in the dismissal
of the appeal.  To date, appellant has not responded to our June 22 letter.  We therefore dismiss the
appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   July 29, 2011